UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4205


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANY ALEXIS TORO-MUNERA,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:15-cr-00269-RBH-1)


Submitted:   October 25, 2016             Decided:   November 8, 2016


Before KING and KEENAN, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Kimberly H. Albro, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Beth Drake, Acting United States
Attorney, Christopher D. Taylor, Assistant United States Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Dany Alexis Toro-Munera appeals the district court’s ruling

that he does not qualify for the safety valve provision in 18

U.S.C. § 3553(f) (2012) because he failed to truthfully provide

all information regarding his offense to the Government.        We

affirm.

     Application of the safety valve under 18 U.S.C. § 3553(f) is

a question of fact that we review for clear error.         United

States v. Henry, 673 F.3d 285, 292 (4th Cir. 2012). “This standard

of review permits reversal only if this Court is left with the

definite and firm conviction that a mistake has been committed.”

Id. (internal quotation marks omitted).     In conducting such a

review, we afford “the district court’s credibility determinations

great deference.” Id.

     To be eligible for relief under the safety valve provision,

a defendant must show the following five elements:

     (1) the defendant does not have more than one criminal
     history point; (2) the defendant did not use violence or
     possess a firearm in connection with the offense; (3)
     the offense did not result in death or serious bodily
     injury; (4) the defendant was not an organizer, leader,
     manager, or supervisor of others in the offense; and (5)
     no later than the time of sentencing, the defendant
     truthfully provided the government with all evidence and
     information the defendant had concerning the offense or
     offenses comprising the same course of conduct or a
     common scheme or plan.




                                2
Henry, 673 F.3d 285, 292-93; 18 U.S.C. § 3553(f).           The burden of

proof lies with the defendant to show that he has met each element.

United States v. Aidoo, 670 F.3d 600, 607 (4th Cir. 2012).

      The parties agree that the first four prongs of the safety

valve requirement have been met, but dispute whether Toro-Munera

has satisfied the fifth requirement.        We have reviewed the record

and conclude that the district court’s justification for finding

Toro-Munera’s testimony not credible does not leave us “with the

definite and firm conviction that a mistake has been committed.”

See Henry, 673 F.3d at 292.         Thus, the district court did not

clearly err in finding Toro-Munera ineligible for the safety valve

provision.

      Accordingly, we affirm the judgment of the district court.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                  AFFIRMED




                                    3